Title: Thomas Jefferson to Chapman Johnson, 9 February 1817
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
            Monticello Feb. 9. 17.
          
          I now send you a copy of my bill and of the documents which I have been longer getting ready than I expected. there is still a document No 6. wanting. this copy of both bill & documents is prepared for your use and that of mr Peyton also engaged in the cause, but when that is done I will ask the return of both, as I ought to preserve them among my papers. the bill is long, and perhaps too argumentative. this is easier accounted for than justified. for two or three years the subject has been constantly forced on my attention & reflection, and in drawing the bill the facts & principles spontaneously and constantly forced themselves on my pen. I do not see however any thing in it which does not give some pertinent information to the judge. but any omissions, alterations or additions which you may think necessary shall be made to the original which I retain, before it shall be forwarded to be filed. if you could do me the favor on your return to make this instead of Charlottesville your stage for an evening, it would give me an opportunity of recieving your advice as to any necessary alterations. in the mean time I shall shew the bill to four of the five directors, and correct, in concert with them any error of fact which they may point out to me. I salute you with great friendship and respect.
          Th: Jefferson
        